Citation Nr: 1224437	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  09-22 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for a service connected right ankle disability, currently rated 20 percent disabling.


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active service from July 1979 to October 1987.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the North Little Rock, Arkansas Department of Veterans Affairs (VA) Regional Office (RO) that continued a 20 percent rating for a right ankle disability.

In May 2011, this matter was remanded for further development, to include a contemporaneous VA examination.  

The Board also referred the issue of entitlement to service connection for bunions for initial adjudication by the agency of original jurisdiction.  It does not appear that this adjudication has taken place, and the issue is again referred to the agency of original jurisdiction.

In June 2012, the Board received additional evidence from the Veteran with a waiver of RO consideration.  The Board notes; that this evidence has been previously considered.


FINDING OF FACT

Throughout the appeal period, the Veteran's right ankle disability has been manifested by no more than marked limitation of motion.


CONCLUSION OF LAW

A rating in excess of 20 percent is not warranted for the Veteran's right ankle disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Code (Code) 5271 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court has held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation. Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008). 

The Federal Circuit has overturned the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2). Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In an October 2008 letter, issued prior to the initial adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his claim for an increased rating.  The letter told the Veteran that he could substantiate the claim with evidence that the disability had worsened.  The letter satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them. 

The October 2008 letter also notified the Veteran of all elements of Dingess notice, and the surviving elements of Vazquez-Flores notice, including the disability-rating and effective-date elements of the claim.  The letter notified the Veteran that when determining the disability rating VA considered the impact of the condition and symptoms on employment.  He was also advised that tell or give to VA recent Social Security determinations; statements from employers as to job performance, lost time, or other information regarding how his condition affected his ability to work; or statements discussing his disability symptoms from people who have witnessed how they affected him. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA obtained all of the identified post-service VA treatment records.  In addition, he was afforded proper VA examinations pertaining to the current severity of his right ankle disability.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, the most recent June 2011 VA examination also reflects compliance with the Board's May 2011 remand instructions. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Legal Criteria and Analysis

Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings for each distinct period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's right ankle disability has been rated 20 percent under 38 C.F.R. § 4.71a, Code 5271, for marked limitation of motion; 20 percent is the maximum rating under Code 5271. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain, or flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. § 4.59. 

These provisions are not for consideration where, as in this case, the veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

Normal range of motion of the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II.

The Board has reviewed all the evidence in the claims file, which includes: his contentions, service treatment records, VA treatment records, private treatment reports, and VA examination reports.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

On VA examination in October 2008, the Veteran reported 10/10 constant ankle pain, especially with standing or walking for more than 15 minutes.  He reported that he was not currently under any medical care for his right ankle disability.  He did not use a cane or a brace; however it was noted that he had a custom shoe insert.  Physical examination revealed right ankle dorsiflexion 0 to 10 degrees; plantar flexion 0 to 45 degrees; there was no instability with anterior drawer or talar tilt.  Range of motion was both active and passive; he exhibited mild pain the last 5 degrees of dorsiflexion.  It was noted that the Veteran had no altered pain or range of motion with repetitions; no crepitus with range of motion; normal gait; there was no swelling about the ankle.  X-ray shows evidence of old syndesmosis injury.

In a June 2009 statement, the Veteran reported that his right ankle disability had increased in severity.  Moreover, in a February 2010 statement, he reported that his right ankle pain caused him to be on "sick leave notification for 6 months at the end of 2009."

On June 2011 VA examination, the Veteran reported that his right ankle was kind of stiff and swells off and on.  He reported that he wears sneakers for foot wear for work.  Physical examination revealed that the Veteran exhibited a normal gait; the right ankle was not unstable; there was 20 degrees of dorsiflexion; 35 degrees of plantar flexion; 15 degrees of inversion; 5 degrees of eversion.

The examiner noted that there was no weakened boot with excess fatigability, incoordination, pain during the examination.  Furthermore, range of motion did not change with repetitive testing measurement by goniometer due to weakened movement, excess fatigability, incoordination, pain or flare-ups as noted.

At the outset, the Board notes that by and large the Veteran appears to be a  forthright historian.  As a layperson he is competent to report that he has, for example, pain with motion on extended use of the ankle.  However, the evidence outlined above does not support the Veteran's claim for an increase prior at any time throughout the appeal period.  

Diagnostic Codes 5271-5274 all provide maximum evaluations of 20 percent.  Thus, those code sections cannot serve as the basis for an increased rating.  While Diagnostic Code 5270 does provide for ratings in excess of 20 percent, the criteria associated with such ratings have not been met.  Specifically, there is no showing of right ankle ankylosis.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 86.).  The Veteran has complaints of significant pain and functional limitation during the period in question.  However, he has retained significant range of motion, and the ankle has never been found to be fixed in position.  

In sum, the schedular criteria for a rating in excess of 20 percent for right ankle disability have not been met at any time during the period in question, and such rating is not warranted.  As there has been no period during the appeal period when the disability has met the criteria for a higher rating.  Staged ratings are therefore not warranted.  

The preponderance of the evidence is against a finding that the disability has approximated the criteria for an increased rating; consequently, the benefit of the doubt doctrine does not apply.  The claim for increase must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 4.7, 4.21.


Extraschedular Rating

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b)(1) (2011). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record. Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The right ankle disability is manifested by limitation of motion, pain, and tenderness.  These manifestations, as described above, are contemplated by the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4,59. 4.71a.  At one point the Veteran reported being on "sick leave notification" for 6 months.  He has not reported that he was actually off work for six months.  The rating criteria contemplate considerable time lost from work consistent with the percentage rating.  38 C.F.R. § 4.1 (2011).  The rating in this case is for a marked disability.  Elsewhere, the Veteran is quoted as reporting that he is able to perform his job without difficulty.  See June 2011 VA examination.  Thus, the rating criteria contemplate the Veteran's disability, and referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).


Total Rating for Compensation Based on Individual Unemployability (TDIU)

The United States Court of Appeals for Veterans Claims has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify her.  38 C.F.R. § 4.16 (2011). 

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

In this case the veteran has been employed full time in skilled jobs throughout the appeal period.  There is no evidence of unemployability.  Hence further consideration of entitlement to TDIU is not warranted.





							(CONTINUED ON NEXT PAGE)
ORDER

A rating in excess of 20 percent for right ankle disability is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


